WHEELER, District- Judge.
This importation is pearl hardening. The report of the assistant appraisers shows:
“It is an artificial sulphate of lime obtained by precipitated carbonate uf lime with dilute sulphuric acid. The carbonate of lime, from which this article is manufactured, is, a by-product obtained in the manufacture of soda ash.”
It has been classified under paragraph 97 of the tariff act of 1890 as “plaster of Paris, or gypsum ground.” It is not plaster of Paris, or gypsum ground, but a nonenumerated manufactured article, as claimed by the collector. Decision reversed.